VOTING AGREEMENT

This Voting Agreement (this “Voting Agreement”), dated as of February 6, 2015,
is between Jeffrey Moore and his affiliates as listed on the signature page
hereof (collectively, the “Proxy Group”) and Sitestar Corporation, a Nevada
corporation and its Board of Directors as listed on the signature page hereof
(collectively, the “Company”) (individually, a “Party”; collectively, the
“Parties”).



RECITALS

 

WHEREAS, the Proxy Group and the Company are currently involved in a contested
proxy contest (the “Proxy Contest”);

 

WHEREAS, the Parties mutually desire, pursuant to a Settlement Agreement of even
date herewith (the “Settlement Agreement”) and this Voting Agreement, to settle
the Proxy Contest;

 

WHEREAS, each Party and each of its members is the owner of the shares of the
Company’s stock as indicated in their filings with the Securities and Exchange
Commission (“SEC”) as of the date hereof;

 

WHEREAS, the Parties own, in the aggregate, in excess of 50% of the outstanding
shares of Company voting common stock; and

 

WHEREAS, the Parties have determined that it would be in the best interests of
the Company and all of its shareholders and in their own individual best
interests (as shareholders of the Company), to enter into and perform their
respective obligations under this Voting Agreement: (i) in order to provide a
greater opportunity for shareholders to participate in the management of the
Company; and (ii) as a means for resolving disputes that have arisen among some
of Company’s shareholders over the management of the Company.

 

NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the Parties hereto as follows:



RECITALS

 

1. Certain Definitions. For purposes of this Voting Agreement:

 

1.1 The Proxy Group and each of its members and the Board of Directors of the
Company shall be referred to herein individually as a “Shareholder” and
collectively as “Shareholders.”

 

1.2 Phrases such as the “Company Shares of a Shareholder” or a “Shareholder’s
Company Shares” or “his/her/its Company Shares” or any similar phrases shall
mean all of the shares of voting common stock of the Company owned of record or
beneficially by the Shareholders or any affiliates of the Shareholders,
including every signatory to this Voting Agreement, as of the date hereof, and
any and all additional shares of voting common stock of the Company the record
or beneficial ownership of which is acquired hereafter and during the term of
this Voting Agreement by such Shareholder or any affiliate of such Shareholder,
whether as a result of a stock dividend or stock split or pursuant to
antidilution protection or otherwise not in violation of the Settlement
Agreement or this Voting Agreement.

 

1.3 The term “affiliate” when used with reference to any Shareholder shall mean
(i) any member of the Shareholder’s immediate family residing in such
Shareholder’s household; and (ii) any corporation, limited liability company,
partnership or other entity of which the Shareholder or any members of the
Shareholder’s immediate family owns, individually or in the aggregate, a
majority of the outstanding shares or other equity ownership interests in such
entity that entitle or give any or all of them the power to elect a majority of
the members of the board of directors or other governing body of such entity.

 

2. Voting by the Shareholders of their Company Shares. Each Shareholder
covenants and agrees, separately and not jointly, that during the term of this
Voting Agreement, such Shareholder shall vote all of its, his or her Company
Shares, and shall take all other reasonably necessary or desirable actions
within its, his, or her control (including voting its, his, or her Company
Shares, in person or by proxy, at all Company shareholders meetings and by
executing and submitting to Company written consents solicited from shareholders
in lieu of such meetings), in accordance with the following terms and
provisions:

 

2.1 Board Composition. At all times during the term of this Voting Agreement,
the number of open board seats available on the Company’s Board of Directors
(the “Board”), shall be set at six such that no vacancies exist on the Board and
each Shareholder covenants and agrees that he/she/it shall take all action
within such Shareholder’s power and control to prevent that number of board
seats from being changed, including by voting against any amendment to the
Bylaws of Company to effect such a change.

 

2.2 Nomination and Election of Company Directors. Each Shareholder covenants and
agrees, severally and not jointly with any of the other Shareholders, that
during the term of this Voting Agreement:

 

(a) In connection with any election of any directors of Company, whether at a
shareholders meeting or by written consent of the shareholders of Company, such
Shareholder shall nominate the following individuals to serve as the sole
members of the Company Board (collectively, the “Directors”) and shall actively
support and take all other actions within his/her/its control to assure, and
shall not oppose in any manner, the nomination of the Directors for election to
the Board as the Company’s sole directors:

(1) Frank Erhartic, Jr.

(2) Dan Judd

(3) Roger Malouf

(4) Jeffrey Moore

(5) Steven Kiel

(6) Jeremy Gold

 



(b) At each election of Directors (whether at a shareholders meeting or by
written consent of the shareholders of Company), such Shareholder shall vote or
cause to be voted all of his/her/its Company Shares “for” the election to the
Board of each of the Directors as the Company’s sole directors, and shall not
vote any of his/her/its Company Shares (i) against or withhold its, his, or her
vote or written consent from, the election of any of the Directors as Company’s
sole directors, nor (ii) give his/her/its written consent to the election to the
Company Board of any other candidates that may be nominated for election or
appointment to the Company Board.

 

(c) Such Shareholder shall not take any action, and shall oppose any action by
any other shareholders of Company, to remove any of the Directors as directors
of Company, except for cause, as defined in the Nevada Revised Statutes in
effect at the time.

 

(d) The Shareholders shall not take any actions to create any vacancies on the
Company Board.

 

(e) The Shareholders shall not enter into any agreement with or support the
efforts of any other person to take any action which, if taken directly by such
Shareholder, would constitute or result in a breach of any of such Shareholder’s
covenants or agreements contained in this Section 2.

 

2.3 Vacancies. If, at any time during the term of this Voting Agreement, any
Director ceases to serve as a member of the Board, whether as a result of
removal, resignation, death, incapacitation or for any other reason, the
resulting vacancy on the Board shall be filled as follows:

 

(a) If the Director who has ceased to serve on the Board is a nominee of the
Proxy Group, all of the Shareholders shall vote for the election of or cause to
be appointed, to fill that vacancy on the Board, a person approved or designated
in writing by the remaining Proxy Group directors; and

 

(b) If the Director who has ceased to serve on the Board is a nominee of Frank
Erhartic, Jr. and Dan Judd (“Management”), all of the Shareholders shall vote
for the election of or cause to be appointed to fill that vacancy on the Board,
a person approved or designated in writing by the remaining Management
directors.

 

3. Representations and Warranties. Each Shareholder represents, severally with
respect to itself, himself, or herself (as the case may be), to the other
Shareholders as follows:

 

   

 



 3.1 Ownership of Shares. Such Shareholder owns, of record and beneficially, the
Company Shares as indicated in their filings with the SEC as of the date hereof
and is entitled to exercise all voting and consent rights with respect to such
Shares, free and clear of any and all liens and encumbrances of any kind or
nature, including any obligations (contractual or other) to obtain the consent
or approval of any other person in order to vote his/her/its Company Shares in
accordance with this Voting Agreement.

 



3.2 Proxies. Such Shareholder has not, prior to or on, and will not during the
term of this Voting Agreement, execute or deliver any proxy or power of
attorney, or enter into any voting agreement, voting trust, shareholder
agreement or similar arrangement relating to the voting of his/her/its Company
Shares other than any that have expired or been terminated prior to the date
hereof.

 

3.3 Authority and Binding Obligation. Such Shareholder has full power and
capacity to execute and deliver and perform his/her/its obligations under this
Voting Agreement and has duly executed and delivered this Voting Agreement,
which constitutes the valid and binding obligation of such Shareholder
enforceable against such Shareholder in accordance with its terms. Such
Shareholder is not obligated or required, whether pursuant to any contract or
agreement, writ or order, or otherwise, to obtain any consents or approvals from
any third parties in connection with such Shareholder’s execution and delivery
or performance of this Voting Agreement, other than any consents or approvals
which have already been obtained by such Shareholder.

 

3.4 Fiduciary Obligations. Such Shareholder, if he is also a Director of the
Company, has familiarized himself with the obligations of a Director under
Nevada law.

 

4. Certain Covenants.

 

4.1 Legend on Share Certificates.

 

(a) Concurrently with the execution of this Voting Agreement, each Shareholder
shall submit all of its, his, or her stock certificates evidencing its, his, or
her ownership of Company Shares to outside legal counsel for the Company to have
either: (i) placed on such certificates the legend set forth on Exhibit A hereto
or a legend substantially similar thereto (the “Legend”); or (ii) its, his, or
her existing certificate(s) cancelled and replaced by new certificates of like
tenor containing such Legend.



 

(b) Each Shareholder acknowledges that, during the term of this Voting
Agreement, the Company will not remove the foregoing Legend from any
Shareholder’s Company share certificate(s) or replace any such share
certificate(s) with one or more other Company share certificates that do not
contain the Legend as long as such shares are held by the Proxy Group member.

 

(c) If, during the term of this Voting Agreement, a Shareholder: (i) acquires
any additional Company Shares, whether as a result of a stock dividend or stock
split or pursuant to antidilution protection or otherwise not in violation of
the Settlement Agreement or this Voting Agreement; or (ii) surrenders any of
his/her/its Company Share certificates to the Company for replacement
certificates, the above-referenced Legend shall be placed on the certificate(s)
that will be issued to evidence such Shareholder’s ownership of such additional
Company Shares or the replacement certificates (as the case may be). Each member
of the Proxy Group covenants and agrees that if he/she/it acquires record or
beneficial ownership of any outstanding shares of Company common stock during
the term of this Voting Agreement, promptly thereafter that member of the Proxy
Group shall surrender the share certificate(s) evidencing such shares to Company
for the issuance, in place thereof, of one or more new certificate(s) bearing
the Legend. 

 



(d) If any member of the Proxy Group holds shares in “street name,” that member
of the Proxy Group will provide the Company’s outside legal counsel with all
information regarding all Company Shares held in street name, including the name
and address of the member of the Proxy Group’s broker(s), sufficient that the
Company’s outside legal counsel may send a letter to that member of the Proxy
Group’s broker(s) advising such broker(s) that the restriction described in this
section 4.1 is applicable to the Company Shares held in street name.

   

 



 4.2 Proxy. Each Shareholder hereby grants, as security for the performance by
such Shareholder of his/her/its covenants, obligations and agreements under this
Voting Agreement, a proxy and power of attorney to Frank Erhartic, Jr., with
full power of substitution and resubstitution, to vote or cause to be voted and
to give written consents with respect to, such Shareholder’s Company Shares in
accordance with the terms of this Voting Agreement, for and in the name of such
Shareholder; provided, however, that such proxy and power of attorney shall not
become exercisable unless and until such Shareholder fails to comply with or
otherwise breaches any of his/her/its covenants or obligations contained in this
Voting Agreement. The foregoing proxy and power of attorney are coupled with an
interest and, as security for the performance of such Shareholder’s covenants
and obligations hereunder, shall be irrevocable until, but shall terminated on,
the earlier of (i) the expiration of the term of this Voting Agreement or
(ii) any termination of this Voting Agreement pursuant to Section 5 hereof.

 

4.3 Prohibition on Share Transfers. Nothing in this Voting Agreement, shall
prevent a Shareholder from selling or otherwise transferring or disposing of any
or all of his/her/its Company Shares. In connection with any such sale or
transfer the Company shall remove the Legend from any certificate representing
the transferred shares; provided that to the extent any shares are transferred
to an affiliate of a Shareholder, the transferred shares shall remain subject to
this Agreement and to the extent the transferee is not already a party, such
transferee shall sign a joinder to this Agreement.

 

4.4 Shareholder Rights. Subject to the Settlement Agreement and this Voting
Agreement, each Shareholder shall be entitled to exercise all of his/her/its
rights as a shareholder of Company.

 

4.5 No Other Voting Agreements. During the term of this Voting Agreement, no
Shareholder shall deposit or cause to be deposited any of such Shareholder’s
Company Shares in to a voting trust or enter into or subject any of such
Shareholder’s Company Shares to any other voting agreement or arrangement.

 

4.6 No Disparagement. Each Shareholder covenants and agrees that he/she/it shall
not make any “ad hominem” or personal verbal attacks or charges or make any
disparaging remarks or disparaging statements regarding the Company or any other
of the Shareholders; it being understood, however, that the express of opinions
or disagreements with respect to any proposals or suggestions that any other
Shareholder may make in his/her/its capacity as a director or shareholder of the
Company, and statements of the reasons for such opinions or disagreements, shall
not constitute a violation of this Section 4.6, provided that such opinions and
expressions of disagreement are not personal in nature and are expressed in a
business-like manner and tenor.

 





5. Term and Termination.

 



 5.1 The term of this Voting Agreement shall commence on the Effective Date set
forth in the opening paragraph of this Voting Agreement and shall continue in
full force and effect for the shorter of (a) 12 months from the Effective Date
and (b) until the next annual meeting of the shareholders of the Company, but
shall not be applicable to any vote taken at such annual meeting.

 

5.2 Notwithstanding anything to the contrary contained in this Section 5,
however, this Voting Agreement may be terminated at any time on such date that
is fixed by unanimous written agreement of the Shareholders as the date on which
this Voting Agreement shall terminate.

 

5.3 Notwithstanding anything to the contrary contained in this Section 5,
however, this Voting Agreement may be renewed for any term at any time on such
date that is fixed by unanimous written agreement of the Shareholders as the
date on which this Voting Agreement shall renew.

 

5.4 If this Voting Agreement is renewed for one or more renewal periods or is
terminated pursuant to this Section 5, then, for purposes of this Voting
Agreement, the phrases “Term of this Voting Agreement” or “term of this Voting
Agreement” or any variant thereof shall mean the period from the Effective Date
to the date on which this Voting Agreement is terminated in the manner set forth
herein.

 

   

 



6. Miscellaneous.

 

6.1 Equitable Remedies. Each Shareholder acknowledges and agrees that (i) any
breach of this Voting Agreement by any of the Shareholders would result in
irreparable harm to the other Shareholders (the “Non-Breaching Parties”) and
(ii) money damages would not, in and of themselves, be an adequate remedy for
any such breach. Accordingly, in the event of a breach or any threatened breach
by any Shareholder (a “Breaching Party”) of any of such Shareholder’s covenants
or obligations contained in this Voting Agreement, each Non-Breaching
Shareholder, acting individually (or, if such Shareholder so elects, jointly
with any of the other Non-Breaching Shareholders), shall be entitled to bring a
proceeding in any court of competent jurisdiction to obtain equitable relief,
including temporary, preliminary and final injunctive relief, to cause such
breach to be halted or to prevent the threatened breach from occurring, as well
as an order specific performance requiring the Breaching Party to comply with
the covenants or agreements breached or threatened to be breached by the
Breaching Party. In no event shall any Non-Breaching Shareholder be obligated to
join any of the other Non-Breaching Shareholders in any such proceeding as a
condition to the awarding of equitable remedies or relief as contemplated by
this Section 6.1. Each Shareholder hereby waives any requirement for the posting
of any bond or cash deposit or other form of security as a condition to the
awarding or continuance of any such equitable remedies or relief. The equitable
remedies provided for in this Section 6.1 shall not constitute the exclusive
remedies or relief available to the Non-Breaching Shareholders for any breach of
this Voting Agreement by another Shareholder, but shall be in addition to all
other rights and remedies, available at law or in equity, to any of the
Non-Breaching Shareholders.

 

6.2 Amendment; Waiver.

 

(a) Amendments. This Voting Agreement may not be amended except by a written
agreement or instrument executed and delivered by all of the Shareholders.

 



(b) Waivers. No waiver of any of the obligations of any Shareholder under this
Voting Agreement, or any breach thereof, shall be effective, unless such waiver
is set forth in a written instrument signed by all of the parties hereto. No
such written waiver given in any instance shall constitute or be construed as a
further or continuing waiver of the performance of the same obligation which is
required to be performed at any future date hereunder or of the same breach that
may have occurred prior thereto or thereafter or a waiver of any other
obligations or covenants of any Shareholder. The delay or failure of any party
at any time (i) to exercise any of its rights or remedies available to a
Shareholder under this Voting Agreement or any statute, at law or in equity, or
(ii) to require performance of any provision of this Voting Agreement by any
other party or parties hereto, shall in no manner affect such party’s right to
enforce the same at a later time.

 

6.3 Severability. If any provision of this Voting Agreement shall to any extent
be declared invalid, illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Voting Agreement, or the application of
such provision in circumstances other than those as to which such provision was
declared to be invalid, illegal or unenforceable, shall not be affected thereby,
and this Voting Agreement shall in all other respects remain in full force and
effect to the maximum extent permitted by law.

 

6.4 Assignment; Successors and Assigns. No Shareholder shall be entitled to
assign any of his/her/its rights or delegate any of his/her/its duties or
obligations under this Voting Agreement and any attempt to do so shall be
ineffective and shall constitute a material breach of this Voting Agreement.
This Voting Agreement shall inure to the benefit of and be binding upon each of
the Shareholders and, subject to the foregoing restrictions on assignment and
delegation, their respective heirs, successors, permitted assigns,
administrators, executors and other legal representatives.

 

6.5 No Third Party Benefits. Nothing expressed or implied in this Voting
Agreement is intended or shall be construed to confer upon or give to any
person, other than the parties hereto and their successors and permitted
assigns, any rights or remedies under or by reason of this Voting Agreement.

 

6.6 Governing Law. This Voting Agreement shall be governed by, construed in
accordance with, and enforced under the laws of the State of Nevada, without
regard to choice of laws principles or policies.

 



   

 

6.7 Costs of Suit. In the event that any suit or other action, at law or in
equity, is instituted by any party hereto to enforce any of the provisions of
this Voting Agreement or resolve any disputes between or among any of the
Shareholders with respect to this Voting Agreement, the non-prevailing party or
parties shall be obligated to pay all costs and expenses incurred by the
prevailing party or parties in connection with the preparation and prosecution
and any settlement of any such suit or action, including the reasonable fees and
disbursements of the attorneys, accountants and experts of the prevailing party
or parties.

 

6.8 Interpretation, Certain Definitions, and Headings.

 

(a) This Voting Agreement is the result of arms-length bargaining among the
parties, each of whom has been represented in connection with the negotiation of
this Voting Agreement by its own legal counsel. Each of the parties further
acknowledges that Company’s legal counsel, FitzGerald Yap Kreditor LLP, is
representing Company in connection with this Voting Agreement and not any of the
Shareholders, individually or as a group.



 



(b) For purposes of this Voting Agreement, the terms “include” and “including”
mean “including but not limited to” or “including without limitation”; (ii) the
term “person” shall mean any natural person, corporation, limited liability
company, general or limited partnership, trust, estate, any unincorporated
association or any other entity; (iii) the term “or” shall not be deemed to be
exclusive; and (iv) unless the context indicates otherwise, the terms, “herein,”
“hereof,, “herewith,” “hereinafter,” “hereinabove,” and “hereinbelow” and any
similar terms shall refer to this Voting Agreement as a whole and not to the
particular Section, paragraph or subparagraph or clause in this Voting Agreement
where such term or terms may appear.

 

(c) The Section and paragraph headings in this Voting Agreement are inserted for
convenience of reference only and shall not affect, nor shall they be considered
in connection with, the construction or application of any of the terms or
provisions of this Voting Agreement.

 

6.9 Further Assurances. During the term of this Voting Agreement, each of the
parties to this Voting Agreement shall execute and deliver to the other parties
such additional documents or instruments as may be requested at any time or from
time to time by any other party to this Voting Agreement to better evidence or
effectuate the purposes of this Voting Agreement.

 

6.10 Entire Agreement. Subject to Section 6.11, this Voting Agreement, including
the exhibits hereto, constitutes the full and entire understanding and agreement
among the parties with respect to, and supersedes all prior or contemporaneous
understandings or agreements, written or oral, among any of the Parties relating
to, the subject matter of this Voting Agreement.

 

6.11 Incorporation by Reference; Conflict. The terms of the Settlement Agreement
are hereby incorporated herein by this reference. In the event of a conflict
between the Settlement Agreement and this Voting Agreement, the terms of the
Settlement Agreement shall control.

 

6.12 Counterparts. This Voting Agreement may be executed in separate
counterparts, each of which executed counterparts, any photocopy or facsimile
copies thereof, shall be deemed to be an original, but all of which, together,
shall constitute one and the same agreement.

 

6.13 Exclusive Jurisdiction and Venue. The Parties agree that the Courts of the
County of Clark, State of Nevada shall have sole and exclusive jurisdiction and
venue for the resolution of all disputes arising under the terms of this
Agreement and the transactions contemplated herein.

 

  

 



[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written hereinabove.

SITESTAR CORPORATION, PROXY GROUP A Nevada corporation       /s/ Frank Erhartic,
Jr. /s/ Jeffrey Moore By: Frank Erhartic, Jr. Jeffrey Moore, an individual Its:
Chief Executive Officer, President,   Secretary, and Director       /s/ Frank
Erhartic, Jr /s/ Steven Kiel Frank Erhartic, Jr., Chief Executive Officer,
Steven Kiel, an individual President, Secretary, and Director       /s/ Dan Judd
/s/ Jeremy Gold Dan Judd, Chief Financial Officer and Jeremy Gold, an individual
Director       /s/ Jeffrey I. Moore, attorney-in-fact for William T. May, an
individual     /s/ Jeffrey I. Moore, attorney-in-fact for Julia H. Moore, an
individual     /s/ Jeffrey I. Moore, attorney-in-fact for Jay B. Moore, an
individual     M & M Investments     /s/ Jeffrey I. Moore By: Jeffrey I. Moore
Its: Presiding Partner     Arquitos Capital Partners, LP     /s/ Steven L. Kiel
By: Steven L. Kiel Its: Managing Member of the GP     Arquitos Capital
Management, LLC     /s/ Steven L. Kiel By: Steven L. Kiel Its: President    
Alesia Asset Management LLC     /s/ Jeremy Gold By: Jeremy Gold Its: Managing
Member     /s/ Christopher Olin Christopher Olin, an individual

 

EXHIBIT A

RESTRICTIVE LEGEND

Pursuant to Section 4.1 of this Voting Agreement, the following legend shall be
placed on the share certificate(s) or delivered to all brokers holding shares in
street name evidencing the Company Shares owned by each Shareholder on the date
or at any time during the term of this Voting Agreement:

“THE SHARES OF THIS CORPORATION OWNED BY THIS SHAREHOLDER ARE SUBJECT TO THE
TERMS AND CONDITIONS OF A VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON
THE VOTING OF THE SHARES REPRESENTED HEREBY. A COPY OF THE VOTING AGREEMENT WILL
BE FURNISHED TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON
WRITTEN REQUEST TO THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS.”

   

